BROCK, Judge.
Defendant assigns as error that the trial judge allowed medical testimony of events subsequent to 24 May 1971, the date of the homicide as alleged in the indictment, and that the trial judge failed to dismiss all charges of homicide because of fatal variance between the indictment and the State’s evidence. The point of defendant’s assignment of error is that the indictment alleges that defendant killed Chester Daye on 24 May 1971, but that the State’s evidence shows that Chester Daye died on 4 June 1971.
Defendant acknowledges that the decisions of the Supreme Court of North Carolina in State v. Baker, 46 N.C. 267 (1854) and in State v. Pate, 121 N.C. 659, 28 S.E. 354 (1897) are squarely in point and are against his contentions. Defendant, nevertheless, argues that the rationale of these two cases should be reexamined. We have given considerable study to the matter and are convinced that there is no fatal variance between the indictment and the proof. The indictment alleges the date upon which defendant fired the shot which injured Chester Daye. The evidence tended to show that defendant fired the shot and injured Chester Daye on the date alleged in the indictment. The fact that Chester did not die from the wound until eleven days later does not create a fatal variance. The only conduct of which the State complains was defendant’s conduct on 24 May 1971 as alleged in the indictment. This assignment of error is overruled.
Defendant assigns as error that the trial judge permitted Sheriff Knight to relate defendant’s inculpatory statement without first obtaining a written waiver of counsel in accordance with the holding in State v. Lynch, 279 N.C. 1, 181 S.E. 2d 561.
The present case does not fall within the prohibition of Lynch. Here, the defendant walked into the office and, without prompting, stated to Sheriff Knight that he had shot Chester Daye. The only testimony given by the sheriff in the presence of the jury was the statement volunteered by defendant. There was no duty upon the sheriff to anticipate that defendant was going to step into his office and admit he had shot Chester Daye. Defendant was not under investigation, nor was he interrogated, until after his voluntary statement. The police are under no duty to stop a person from spontaneously stating *678that he has committed a particular crime. This assignment of error is overruled.
Defendant assigns as error the failure of the trial judge to dismiss the charges. Defendant contends the State’s evidence shows as a matter of law that he acted in self-defense.
While it is true that the State’s evidence raised an issue of self-defense for defendant, it did not as a matter of law excuse his conduct. In this case, the reasonableness of defendant’s apprehension was a question for jury consideration. See, State v. Miller, 267 N.C. 409, 148 S.E. 2d 279. This assignment of error is overruled.
We have carefully considered defendant’s remaining assignments of error, which are to the charge of the court to the jury, or its failure to charge. In our opinion, the case was submitted to the jury upon all of the issues raised by the evidence and upon applicable principles of law.
No error.
Chief Judge Mallard and Judge Campbell concur.